DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on August 30, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on August 30, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 30, 2921 has been entered.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Steger on September 24, 2021.

The application has been amended as follows: 

Claim 1:
At lines 1-2, delete the recitation “formed on at least one side of the substrate”.



Claim 9:
At line 2, after the recitation “elastic modulus”, insert - - of the separator - -. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 5, and 9-11 are allowed. 

The closest prior art to claim 1 is Keiser (US 5851617) and Engelhard et al. (US 20120258272A1).   

Regarding claim 1 recitation “pulling direction”, in paragraph 0038 of US Patent Application Publication No. 20190241769 A1 of the current application (“the published application”), applicant has explained what is meant by the  “pulling direction” (i.e. direction parallel to a flat plane perpendicular to the thickness direction of the substrate). 

Keiser discloses a composite sheet materials, release liner (separator), sheets, facestock, label stock, which include microcellular foam sheet materials (column 1, lines 57-60).  Further, Kiser discloses that the release liner includes a support layer (substrate) and a release layer formed on one side of the support layer (column 4, lines 45-50). Keiser further discloses that the support layer is a sheet of microcellular foam 

As to claim 1, the difference between the claimed invention and the prior art of Keiser is that Keiser is silent as to disclosing a solid film laminated on one side of the porous film and the release layer is formed on the solid film.  It is submitted that Keiser as set forth previously suggests formation of the release layer on the surface of the microcellular foam material (porous film). Further, Keiser does not teach or suggest a strain of the separator of not more than 7% and whether the separator satisfies E1≥1.4 *E2 as claimed.  

Engelhard discloses a releaser film (separator) comprising at least one layer having a foamed structure, wherein the at least one of the surfaces of the release film is provided with a release layer (b) as an outer layer (0002).  Moreover, Engelhard discloses that the release film preferably has at least one unfoamed layer (a) (solid film) based on at least one thermoplastic polymer as backing layer of the release film (0031).  Further, Engelhard discloses that the release layer is applied to the uncovered surface of the unfoamed layer (0038).  Moreover, Engelhard discloses that the unfoamed layer is formed of thermoplastic olefin homo or copolymer (0031).

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on August 30, 2021 in response to the Office action (OA) mailed on April 28, 2021 have been fully considered. 

Support for claim 1 amendment can be found in the original claims 1, 2, 3, 4, and 6-8. Support for new claim 11 can be found in the paragraphs 0053 and 0055 of the published application. 

In view of applicant’s amendment and the examiner’s reasons for allowance, the 35 USC 102(a)(1)/103 rejection of claims 1-3, 6, and 8-10 over Keiser (US 5851617) is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
September 26, 2021